Citation Nr: 0933489	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  06-05 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a left ankle 
disability.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for a sleep disorder, 
claimed as secondary to service-connected disabilities.

5.  Entitlement to service connection for temporomandibular 
joint dysfunction (TMJ).

6.  Entitlement to service connection for headaches, claimed 
as secondary to TMJ.

7.  Entitlement to service connection for eye strain, claimed 
as secondary to TMJ.

8.  Entitlement to service connection for tinnitus, claimed 
as secondary to TMJ.

9.  Entitlement to service connection for stress and lack of 
energy, claimed as secondary to the Veteran's sleep disorder 
and service-connected back condition.

10.  Entitlement to service connection for a sexual 
dysfunction, claimed as secondary to the Veteran's sleep 
disorder.

11.  Entitlement to service connection for a leg length 
discrepancy.

12.  Entitlement to an initial evaluation in excess of 10 
percent from June 2, 2004 and a compensable evaluation from 
January 1, 2007 for right ankle instability.

13.  Entitlement to an initial rating in excess of 10 percent 
from June 2, 2004 and from January 22, 2007 and a compensable 
rating from January 1, 2007 to January 21, 2007 for mild 
spondylolisthesis, lumbar spine.  


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2000 to June 
2004. 
 
These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  The Veteran has since moved to the jurisdiction of 
the White River Junction, Vermont RO.

The Board initially notes that the Veteran did not submit a 
VA Form 9, Appeal to the Board, subsequent to a Statement of 
the Case (SOC) that considered the issues of service 
connection for sexual dysfunction and a leg length 
discrepancy.  However, the RO promulgated Supplemental 
Statements of the Case concerning these issues, and certified 
these issues to the Board.  Thus, the Board considers such 
issues currently on appeal and within the jurisdiction of the 
Board.

The issue of entitlement to service connection for a sleep 
disorder and sexual dysfunction is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify you if further action is required on your part.


FINDINGS OF FACT

1.  The preponderance of the evidence indicates that the 
Veteran does not have a current neck disability.

2.  The preponderance of the evidence indicates that the 
Veteran does not have a current left ankle disability.

3.  The preponderance of the evidence indicates that the 
Veteran does not have a current hearing loss disability in 
either ear.

4.  The preponderance of the evidence indicates that the 
Veteran does not have a current TMJ disability.  

5.  The preponderance of the evidence indicates that the 
Veteran's headaches are not related to any incident of 
service or any service-connected disability. 

6.  The preponderance of the evidence indicates that the 
Veteran's eye strain is not related to any incident of 
service or any service-connected disability.

7.  The preponderance of the evidence indicates that the 
Veteran's tinnitus is not related to any incident of service 
or any service-connected disability.

8.  Stress and lack of energy are not disabilities in 
accordance with VA regulations.

9.  The preponderance of the evidence indicates that the 
Veteran does not have a current disability manifested by a 
leg length discrepancy.

10.  The Veteran's right ankle disability is manifested by 
subjective complaints of pain. 

11.  The Veteran's low back disability manifests in 
complaints of pain; but is not reflective of limitation of 
motion during forward flexion or limitation of motion of the 
combined range of motion of the thoracolumbar spine, or 
muscle spasm or guarding resulting in an abnormal gait or 
abnormal spinal contour at any time during the appeal period.

12.  From January 1, 2007 to January 21, 2007, the Veteran's 
low back disability was manifested by complaints of pain; but 
is not reflective of limitation of motion during forward 
flexion or limitation of motion of the combined range of 
motion of the thoracolumbar spine, or muscle spasm or 
guarding or localized tenderness resulting in an abnormal 
gait or abnormal contour or vertebral body fracture.


CONCLUSIONS OF LAW

1.  The criteria for establishment of service connection for 
a neck disability have not been met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).

2.  The criteria for establishment of service connection for 
a left ankle disability have not been met.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).

3.  The criteria for establishment of service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 
(2008).

4.  The criteria for establishment of service connection for 
TMJ have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2008).

5.  The criteria for establishment of service connection for 
headaches have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2008).

6.  The criteria for establishment of service connection for 
eye strain have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2008).

7.  The criteria for establishment of service connection for 
tinnitus have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2008).

8.  Stress and lack of energy are not disabilities for VA 
purposes.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 4.1 (2008). 

9.  The criteria for establishment of service connection for 
a leg length discrepancy 
have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2008).
 
10.  The criteria for an evaluation in excess of 10 percent 
from June 2, 2004 and a compensable evaluation from January 
1, 2007 for right ankle instability are not met. 38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 
4.71a, Diagnostic Code 5271 (2008). 

11.  The criteria for an evaluation in excess of 10 percent 
from June 2, 2004 and from January 22, 2007 and a compensable 
rating from January 1, 2007 to January 21, 2007 for mild 
spondylolisthesis, lumbar spine have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.40, 4.45, 4.71a, Diagnostic Code 5239 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b).  
The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).

In this case, in a September 2004 letter, the RO provided 
notice to the Veteran regarding what information and evidence 
is needed to substantiate his claims, as well as what 
information and evidence must be submitted by the veteran and 
what information and evidence will be obtained by VA.  A 
letter advising the Veteran of the evidence needed to 
establish a disability rating and effective date was issued 
in March 2006.  The claims were last readjudicated in August 
2008 with the exception of the Veteran's claim for service 
connection for a neck disability which was last readjudicated 
in September 2007.

In any event, the Veteran's claim for higher ratings for his 
disabilities arise from the initial grant of service 
connection for these disabilities.  In Dingess the Court held 
that in cases in which service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. 
§ 3.159(b)(3)(i) (2008).  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case with regard to 
that issue has been satisfied.  See generally Turk v. Peake, 
21 Vet. App. 565 (2008) (where a party appeals from an 
original assignment of a disability rating, the claim is 
classified as an original claim, rather than as one for an 
increased rating); see also Shipwash v. Brown, 8 Vet. 
App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. 
App. 119 (1999) (establishing that initial appeals of a 
disability rating for a service-connected disability fall 
under the category of 'original claims'). 

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, VA medical records and 
VA examination reports.   

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Thus, the Veteran was provided with 
a meaningful opportunity to participate in the claims 
process.  Any error in the sequence of events or content of 
the notice is not shown to have affected the essential 
fairness of the adjudication or to cause injury to the 
Veteran.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  Thus, any such error is harmless and does not 
prohibit consideration of these matters on the merits.  See 
Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

II.  Analysis

Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet 
App. 341, 346 (1999).

Service connection may be established on a secondary basis 
for a disability that is proximately due to, the result of, 
or aggravated by a service-connected disease or injury. 
38 C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires (1) competent evidence (a medical 
diagnosis) of current chronic disability; (2) evidence of a 
service-connected disability; and (3) competent evidence that 
the current disability was either (a) caused by or (b) 
aggravated by a service-connected disability.  38 C.F.R. § 
3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and sensorineural hearing 
loss becomes manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Neck Disability

The Board notes that the Veteran's Officer's Candidate School 
examination dated December 1998 indicates that the Veteran 
had no defects or diagnoses indicated with the exception of a 
history of swimmer's ear.  The Veteran's service treatment 
records include a notation during August 2003 that the 
Veteran had a history of neck pain.  On the Veteran's report 
of medical history, completed in the context of his 
separation examination during March 2004, the Veteran 
indicated that he had knots in his upper back and neck.  

The Veteran was afforded a VA examination during March 2006.  
The examiner indicated that the Veteran had a chronic 
cervical sprain.  An addendum from the same examiner 
indicated that there was no evidence on the clinical 
examination to support a finding of a cervical strain and 
further that the range of motion appeared to be normal and 
there was no tenderness or other findings noted.  The 
examiner indicated that there were no relevant clinical 
findings on history or examination to find a current 
disability in the cervical spine.  

While there is a contradiction in the March 2006 examination 
report, the Board has accorded more probative value to the 
examiner's addendum than to the initial diagnosis of chronic 
cervical sprain.  The examiner substantiated his subsequent 
opinion with objective evidence shown on examination.  Thus, 
the Board concludes that the Veteran does not have a current 
cervical spine disability.

Service connection is warranted for a "disability resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty . . . ."  38 U.S.C.A. 
§§ 1110, 1131; see also 38 C.F.R. § 3.303(a); see Sanchez-
Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001) 
(pain alone, without a diagnosis or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted).

In this case, while the Veteran has complained of neck pain, 
the preponderance of the evidence is against a finding that 
the Veteran has a disability involving the cervical spine.  
Without competent evidence of a current disability, service 
connection cannot be granted.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (Court stated "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability," and held "[i]n the absence of proof of a 
present disability[,] there can be no valid claim."); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  
Stated differently, the Board cannot award service connection 
for pain without evidence of an underlying disease or injury.  
See Sanchez-Benitez, supra.

Left Ankle Disability

The Board notes that the Veteran's Officer's Candidate School 
examination dated December 1998 indicates that the Veteran 
had no defects or diagnoses indicated with the exception of a 
history of swimmer's ear.  The Veteran's separation 
examination dated March 2004 indicates that the Veteran has 
ankle instability due to a sprain.  The Board observes that 
the note does not indicate either the right or left ankle.  
Concerning in-service treatment, the Board notes that an 
August 2001 treatment note indicates that the Veteran was 
treated for a left ankle laceration.  

The Veteran was afforded a VA examination during March 2006.  
The examiner indicated that there were chronic bilateral 
ankle strains; however, he also indicated that the Veteran's 
medical records were silent concerning a left ankle 
condition.  An addendum from the same examiner indicated that 
there was no evidence on the clinical examination to support 
a finding of ankle strains, that the range of motion appeared 
to be normal, and there was no tenderness or other findings 
noted.  The examiner indicated that there was no relevant 
clinical findings on history or examination to find a current 
disability in the left ankle.  The examiner further indicated 
that there were no scars of the extremities.  

While there is a contradiction in the March 2006 examination 
report, the Board has accorded more probative value to the 
examiner's addendum than to the initial diagnosis of left 
ankle strain.  The examiner substantiated his subsequent 
opinion with objective evidence shown on examination.  Thus, 
the Board concludes that the Veteran does not have a current 
left ankle disability.

Service connection is warranted for a "disability resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty . . . ."  38 U.S.C.A. 
§§ 1110, 1131; see also 38 C.F.R. § 3.303(a); see Sanchez-
Benitez, 259 F.3d at 1361.

In this case, while the Veteran has complained of left ankle 
pain, the preponderance of the evidence is against a finding 
that the Veteran has a disability involving the left ankle.  
Without competent evidence of a current disability, service 
connection cannot be granted.  See Brammer, 3 Vet. App. at 
225; Rabideau, 2 Vet. App. at 143-44.  Stated differently, 
the Board cannot award service connection for pain without 
evidence of an underlying disease or injury.  See Sanchez-
Benitez, supra.



Hearing Loss 

For the purposes of applying VA laws, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, and 4000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz are 26 decibels or greater; or 
when the speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Board notes that the Veteran's Officer's Candidate School 
examination dated December 1998 indicates that the Veteran 
had no defects or diagnoses indicated with the exception of a 
history of swimmer's ear.  The Veteran's separation 
examination dated March 2004 indicates that the Veteran's 
hearing was within normal limits.

The Veteran had a VA audiological evaluation during March 
2007.  The examiner at the audiological evaluation indicated 
that the Veteran's hearing was within normal limits 
bilaterally.  Thus, the evidence of record does not indicate 
that the Veteran currently suffers from a hearing loss 
disability pursuant to the provisions of 38 C.F.R. § 3.385.  
Thus, the Veteran does not have a hearing loss disability for 
VA purposes.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 
1131.  In the absence of proof of present disability there 
can be no valid claim.  Brammer, 3 Vet. App. at 225; see also 
Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 
requires existence of present disability for VA compensation 
purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996).  

For the reasons set forth above, the claim for service 
connection for bilateral hearing loss must be denied.  



TMJ with secondary Headaches, Tinnitus and Eye Strain

The Board notes that the Veteran's Officer's Candidate School 
examination dated December 1998 indicates that the Veteran 
had no defects or diagnoses indicated with the exception of a 
history of swimmer's ear.  The Veteran's separation 
examination dated March 2004 indicates that the Veteran's 
head, face, neck, scalp, mouth and throat were normal.  An 
April 2003 dental examination indicates that the Veteran had 
occasional pain and cracking in his jaw.  However, the 
examiner stated that the Veteran's TMJ exam was within normal 
limits.  Subsequently, May 2003 treatment notes indicate that 
the Veteran was complaining of problems with his jaw and 
headaches and neck pain.  An August 2003 treatment note 
indicates that the Veteran complained of jaw pain and 
tension.  The Veteran was seen for his chronic pain during 
February 2004.  The treatment note indicates that the Veteran 
went to dental for his jaw pain and teeth clenching and that 
they referred him to physical therapy for his back problems.

The Veteran was afforded a VA examination during March 2006.  
The Veteran stated that the headaches, tinnitus, jaw popping 
and cracking were related to the pain in his neck; however, 
he denied headaches per se.  He further indicated that he had 
neck pain which sometimes extended to the occipital area at 
the back of his head.  The Veteran indicated that there had 
been no conclusive diagnosis concerning his headaches or jaw.  
The examiner indicated that there was no temporomandibular 
joint dysfunction.  

The Veteran was additionally afforded a VA dental examination 
during May 2007.  The Veteran stated that he had some 
clenching of the teeth which would take place subconsciously 
during the nighttime.  The Veteran also indicated that he had 
some right ear tinnitus.  On objective examination, the 
examiner indicated that the Veteran had good and normal jaw 
movements.   The examiner additionally indicated that on 
palpitation of the temporomandibular joints looking for 
clicking or crepitus, the jaw moves forward as if over the 
capsule; however, the Veteran did not indicate pain or severe 
discomfort with that movement.  Concerning palpitation of the 
temporomandibular joint for tenderness, the Veteran indicated 
that he was a little uncomfortable when the examiner did that 
but nothing of a serious nature.  The examiner declined to 
diagnose the Veteran as having TMJ.

To summarize, the Veteran's service treatment records 
indicate complaints of jaw problems during service.  However, 
there is no objective indication of a TMJ disability; nor has 
there been a diagnosis of or treatment for TMJ.  It is 
important to point out at this juncture that pain is not in 
and of itself a disability.  See Sanchez-Benitez v. Principi, 
259 F.3d 1356, 1361 (Fed. Cir. 2001) (absent a disease or 
injury incurred during service, the basic compensation 
statutes cannot be satisfied).  Thus, there is no evidence 
showing current disability or diagnosis of the Veteran's 
claimed condition.  Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§§ 1110, 1131.  In the absence of proof of present disability 
there can be no valid claim.  Brammer, 3 Vet. App. at 225; 
see also Degmetich, 104 F.3d 1328; see also Wamhoff, 8 Vet. 
App. at 521.  Thus, service connection for TMJ must be 
denied.

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the Court 
held that in a case where the law is dispositive of the 
claim, it should be denied because of lack of legal 
entitlement under the law.  As the Veteran's headaches, 
tinnitus and eye strain are alleged as secondary to his non-
service connected TMJ, these claims must be denied as a 
matter of law. 
 
Stress and Lack of Energy

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 
1131.  Under 38 C.F.R. § 4.1, the term 'disability' means 
impairment in earning capacity resulting from diseases and 
injuries and their residual conditions.  See also Hunt v. 
Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 
7 Vet. App. 439 (1995). The Board notes that a symptom, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a 
'disability' for which service connection may be granted.  
See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  
Although stress and lack of energy may be symptoms of a 
disease or injury, they are not actual disabilities in and of 
themselves for which VA compensation benefits are payable. 

Therefore, stress and lack of energy are not 'disabilities' 
for VA compensation benefits purposes.  Lacking legal merit, 
the claim for service connection for these symptoms must be 
denied.  See generally Sabonis, 6 Vet. App. 426.  If, 
however, the Veteran develops a disability that he believes 
is related to his claimed symptoms, he is free to file a 
claim for service connection for such disability.

Leg Length Discrepancy

Concerning relevant in-service treatment records, the Board 
notes that an in-service treatment record dated January 2004 
indicates that the Veteran's left leg was noted at 42 3/4 
inches and his right leg was noted at 41 1/4 inches.  The 
impression was leg length discrepancy, contributing to the 
Veteran's sciatica.  

The Veteran was afforded an April 2006 VA examination.  The 
examiner indicated that there was no disorder of gait or 
evidence of a leg length discrepancy at the time of the 
examination.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 
1131.  In the absence of proof of present disability there 
can be no valid claim.  Brammer, 3 Vet. App. at 225; see also 
Degmetich, 104 F.3d 1328; see also Wamhoff, 8 Vet. App. at 
521.  Thus, the Veteran's claim for service connection for a 
leg length discrepancy must be denied.

The Board acknowledges the Veteran's contentions that his 
claimed disabilities are related to service.  The Board 
observes, however, that he, as a layperson, is not competent 
to provide probative medical evidence on a matter such as the 
diagnosis or etiology of a claimed medical condition.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  



Increased Rating Claims

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  

Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2 (2008); 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3 (2008); 
where there is a question as to which of two evaluations 
apply, assigning a higher of the two where the disability 
picture more nearly approximates the criteria for the next 
higher rating, 38 C.F.R. § 4.7 (2008); and, evaluating 
functional impairment on the basis of lack of usefulness, and 
the effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10 (2008).  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2008); see also 38 C.F.R. § 4.45 (2008).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the claimant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as 'staged' ratings. 

Right Ankle Disability

The Veteran's right ankle condition is evaluated pursuant to 
Diagnostic Code 5271.  His right ankle disability is rated at 
10 percent from June 2, 2004 and as non-compensable from 
January 1, 2007.  Concerning relevant diagnostic criteria, a 
10 percent rating is assigned where there is moderate 
limitation of motion of the ankle.  A 20 percent rating is 
assigned where there is marked limitation of motion of the 
ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2008).

Standard range of motion of an ankle is to 20 degrees of 
dorsiflexion and to 45 degrees of plantar flexion.  38 C.F.R. 
§ 4.71, Plate II (2008).

During a VA examination in March 2006, the Veteran reported 
that he had pain in his right ankle.  On objective 
examination, the examiner indicated that the Veteran had no 
joint deformity, swelling, erythema or effusion; normal range 
of motion; no noted pathology; with no additional loss of 
range of motion or joint function due to repetitive use.  The 
diagnosis was bilateral chronic ankle strains.  An addendum 
from the same examiner indicated that there was no evidence 
on the clinical examination to support a finding of ankle 
strains and further that the range of motion appeared to be 
normal and there was no tenderness or other findings noted.  
The examiner indicated that there was no relevant clinical 
findings on history or examination to find a current 
disability in the right ankle.  

The Veteran's right ankle disability is manifested by 
subjective complaints of pain.  As there is no limitation of 
motion of the Veteran's right ankle, a compensable rating may 
not be assigned under Diagnostic Code 5271.  

The Board notes that the Veteran does not have malunion of 
the tibia or fibula.  Thus, Diagnostic Code 5262 is not for 
application.

The Board has also considered whether an increased evaluation 
could be assigned on the basis of functional loss due to the 
Veteran's subjective complaints of pain. DeLuca, 8 Vet. 
App. 202.  The Board notes in this regard that there is no 
limitation of motion and no objective signs of disability 
indicated during the claims period.  The Board concludes, 
accordingly, that the preponderance of the evidence is 
against the claim for an increased rating for the Veteran's 
right ankle disability.

Lower Back Disability

Under Diagnostic Code 5239 for spondylolisthesis, a 10 
percent evaluation is warranted where there is evidence of 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees, or a combined range 
of motion of the thoracolumbar spine greater than 120 degrees 
but not great than 235 degrees, or muscle spasm or guarding 
or localized tenderness not resulting in an abnormal gait or 
abnormal spinal contour or vertebral body fracture with loss 
of 50 percent or more of the height.  A 20 percent evaluation 
is warranted where there is evidence of forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees, or a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour, such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine. 
 
Turning to the evidence, the Veteran was afforded a VA 
medical examination during April 2006.  The Veteran reported 
mid-lumbar tightness, dull aching, and frequent intermittent 
sensation of burning into the posterior right thigh 
hamstrings, as well as occasional radiating to the right 
foot.  The Veteran further indicated that he had not been 
working until he was recently hired as a carpenter; thus, his 
disabilities had not affected his employment or the ability 
to achieve gainful employment.  The Veteran also indicated 
that his disabilities had not affected his functional 
capacity or his ability to maintain routine activities.  
Additionally, there were no flare-ups of the Veteran's lumbar 
spine disability and his ability to walk was not affected.  
He used no assistive devices of any kind, and had no surgery 
or hospitalizations for his condition.

On objective examination, the Veteran had no paravertebral 
muscle spasm or point tenderness elicited; straight leg 
raises were negative for radicular symptoms bilaterally.  The 
Veteran's range of motion was noted as normal, without 
limitation and without pain.  There was no additional loss of 
range of motion or joint function due to repetitive use.  The 
Veteran was diagnosed with chronic lumbosacral spine strain.  
An addendum after x-ray results were obtained indicates that 
the Veteran had no spondylosthesis of the lumbar spine but 
there was slight scoliosis.  

Concerning relevant information contained in the Veteran's VA 
treatment records, the Veteran had physical therapy for his 
lumbar spine disability from January 2007 to March 2007.  
More specifically, a January 2007 note indicates that the 
Veteran's chronic low back pain was much improved.  The 
Veteran's gait, strength and sensation were all within normal 
limits.  Range of motion was noted as normal on flexion, 
rotation, and lateral bending; however, extension was 
moderately decreased.  A treatment note later that month 
indicates that the Veteran's trunk extension was slightly 
improved with limitation moderate to minimal.  A February 
2007 treatment note indicates that the Veteran took a three 
hour trip to Montreal and went cross country skiing with no 
increase in pain symptoms.  The Veteran was discharged from 
the physical therapy program in March 2007 due to the 
improvement in his symptoms.  The examiner indicated that the 
Veteran's gait, strength, sensation and range of motion were 
all within normal limits.  All of the records indicate that 
the Veteran had no muscle spasm and no tender/trigger points.

The Board notes that there was no evidence of limitation of 
motion of the thoracolumbar spine greater or limitation of 
the combined range of motion of the thoracolumbar spine, or 
muscle spasm or guarding or localized tenderness or vertebral 
body fracture at any time during the claims period.  The 
Board additionally notes that there is no objective evidence 
of radicular symptoms.  Thus, considering Diagnostic Code 
5239 for reduced range of motion, the evidence shows that the 
range of motion of the Veteran's lumbar spine, including any 
limitation of motion due to pain, is currently at the 
noncompensable level during the entirety of the claims 
period.  See DeLuca, 8 Vet. App. 202.  Accordingly, the claim 
for a higher rating than 10 percent is denied and a 
compensable evaluation from January 1, 2007 to January 21, 
2007 is denied. 

Extraschedular Consideration

The Board has also considered whether the Veteran's 
disabilities present an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
case there are no exceptional or unusual factors with regard 
to the Veteran's back condition or right ankle.  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology and provides for additional or more severe 
symptoms than currently shown by the evidence; thus, his 
disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluation is, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Consequently, referral for extraschedular consideration is 
not warranted. 

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   




ORDER

Entitlement to service connection for a neck disability is 
denied.

Entitlement to service connection for a left ankle disability 
is denied.

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for TMJ is denied.

Entitlement to service connection for headaches, claimed as 
secondary to TMJ, is denied.

Entitlement to service connection for eye strain, claimed as 
secondary to TMJ, is denied.

Entitlement to service connection for tinnitus, claimed as 
secondary to TMJ, is denied.

Entitlement to service connection for stress and lack of 
energy, claimed as secondary to his service-connected back 
pain and sleep disorder, is denied.

Entitlement to an initial evaluation in excess of 10 percent 
from June 2, 2004 and a compensable evaluation from January 
1, 2007 for right ankle instability is denied.

Entitlement to an initial rating in excess of 10 percent from 
June 2, 2004 and from January 22, 2007 and a compensable 
rating from January 1, 2007 to January 21, 2007 for mild 
spondylolisthesis, lumbar spine is denied. 


REMAND

Service connection may be established on a secondary basis 
for a disability that is proximately due to, the result of, 
or aggravated by a service-connected disease or injury. 
38 C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires (1) competent evidence (a medical 
diagnosis) of current chronic disability; (2) evidence of a 
service-connected disability; and (3) competent evidence that 
the current disability was either (a) caused by or (b) 
aggravated by a service-connected disability.  38 C.F.R. § 
3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).
Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease, will be service connected.  However, VA 
will not concede that a non-service-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice- 
connected disease or injury.  The rating activity will 
determine the baseline and current levels of severity under 
the Schedule for Rating Disabilities and determine the extent 
of aggravation by deducting the baseline level of severity, 
as well as any increase in severity due to the natural 
progress of the disease, from the current level. 38 C.F.R. § 
3.310 (b), added effective October 10, 2006, 71 Fed. Reg. 
52744-52747 (Sept. 7, 2006). 
 
The addition of 38 C.F.R. § 3.310(b) effective as of October 
10, 2006, does not affect the consideration or the outcome of 
this case. This new paragraph was added to implement a 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in the case of Allen v. Brown, 7 Vet. App. 439 
(1995).  The holding in that case has been binding on VA 
since it was issued in 1995.  Thus, the regulatory provisions 
added by 38 C.F.R. § 3.310(b) simply conform VA regulations 
to the court's decision, the holding of which has been 
applicable during the entire period of this appeal. 

The Board notes that the Veteran's Officer's Candidate School 
examination dated December 1998 indicates that the Veteran 
had no defects or diagnoses indicated with the exception of a 
history of swimmer's ear.  On the Veteran's February 2004 
Report of Medical History, completed in the context of his 
separation from service, the Veteran indicated that he had 
frequent trouble sleeping and that he took sleep aids as 
medication.  The Veteran additionally indicated that he had 
trouble sleeping related to back pain as well as other 
conditions.

During a VA examination during January 2008, the Veteran 
indicated that he had suffered from sleep problems since 
service which were related to his back pain.  The examiner 
indicated that the Veteran has obstructive sleep apnea which 
was demonstrated by an overnight polysomnogram.  However, the 
examiner also indicated that it was at least as likely as not 
that the Veteran's service-connected low back pain 
contributed to his sleep disturbance.  

Thus, in keeping with the parameters set forth in Allen, the 
claim must be remanded to the AOJ in order to have the 
examining physician who conducted the January 2008 
examination, if available, to determine the baseline level of 
severity of the Veteran's sleep disorder.

The Board additionally notes that the Veteran's sexual 
dysfunction was claimed as secondary to his sleep disorder 
during his April 2006 VA examination.  Thus, such issue is 
inextricably intertwined with the issue of service connection 
for a sleep disorder.  As such, action on this issue is 
deferred.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (two issues are 'inextricably intertwined' when they 
are so closely tied together that a final Board decision on 
one issue cannot be rendered until the other issue has been 
considered).

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA treatment records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Request that the same examiner who 
performed the January 2008 examination, if 
possible, should be asked to provide an 
addendum to his report.  If this examiner 
is not available or if determined 
necessary by the examiner, the Veteran 
should be scheduled for an additional 
examination.  The examiner must review the 
claims file in order to provide the 
necessary opinion.  To the extent that is 
possible, the examiner is requested to 
provide an opinion as to approximate 
baseline level of severity of the sleep 
disability before the onset of 
aggravation, taking into account the 
Veteran's diagnosis of obstructive sleep 
apnea as well as other physical and mental 
maladies noted in the claims file.  The 
examiner should additionally indicate if 
the Veteran's claimed sexual dysfunction 
can be attributed to the aggravation of 
his sleep disability.

2.  Obtain and associate with the claims 
file any pertinent records adequately 
identified by the Veteran, including any 
ongoing medical records from the White 
River Junction, Vermont VAMC not already 
associated with the claims file.

3.  Thereafter, the claims should be 
readjudicated.  If the benefits sought on 
appeal remain denied, the Veteran should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals 



 Department of Veterans Affairs


